Chadwick, J.
Robert C. O’Brien was accidently killed while in the employ of the Virginia Street Dock & Warehouse Company. His widow, the respondent, presented to the industrial insurance commission a claim for compensation under the workmen’s compensation act. (Laws 1911, p. 345; Eem. Code, § 6604-1 et seq.) The claim was rejected by the commission, whereupon the respondent appealed from the order of rejection to the superior court of King county. That court entered a judgment allowing the claim, and the commission appeals to this court, assigning as error: (1) That the claimant is not entitled to compensation because the decedent was killed while working in a warehouse, which character of work is not extra hazardous within the meaning of the workmen’s compensation act; and (2) that the allowance of the conditional attorney’s fee is unwarranted by the statute.
The case is before us upon the findings of fact made by the trial court and the conclusions of law drawn therefrom, the evidence on which the findings are based not being in the record. The findings of fact follow:
“(1) That, on the 4th day of June, 1916, the Virginia Street Dock & Warehouse Company was a corporation engaged in conducting and carrying on a general public warehouse, dock and wharf operation business in the city of Seattle, state of Washington, and in storing and handling therein goods, wares and merchandise of other people and the general public for hire, in which said dock, warehouse and wharf operation it used and operated power driven machinery in conducting and carrying on its said business.
“(2) That, on the 3d day of-June, 1916, the said corporation directed one David W. West as its agent to procure for said corporation a watchman to work in and guard its said warehouse during the following day, and that, pursuant to such direction, the said David W. West sought out Eobert C. O’Brien and requested him to call at the office of said corporation at *676its said plant on the morning of the following day, to wit: on Sunday, the 4th day of June, 1916, for the purpose of entering the employ of said corporation in said capacity, and that about seven o’clock on said Sunday morning, the said Eobert C. O’Brien reported at the said office of said corporation, and was then and there at said time, by the foreman of said corporation, who was in charge of the said plant of said corporation, placed at work as a watchman in charge of the warehouse of said corporation’s aforesaid plant, and the said foreman, at stated intervals with reference to his said work, and thereupon the said O’Brien went into the said warehouse and commenced to perform services under said employment.
“(3) That the said West was in no wise engaged in the business of operating said warehouse, and had no control or direction over the method or manner in which the said O’Brien should perform his services, but said services were to be performed, and were performed, by the said O’Brien under the order and direction of the officers and agents of the said corporation.
“(4) That, at the trial of this cause, it was stipulated between the attorneys for the respective parties in open court that the services and work in which the said O’Brien was engaged were of extra hazardous nature, and were such as to bring him within the terms of the workmen’s compensation act, in event he was in fact employed by and working for the said corporation, but it was not conceded by the attorney for the industrial insurance department that the said O’Brien was employed by and working for said corporation.
“ (5) That, shortly after said O’Brien went to work in said warehouse and while he was engaged in the line of the work for which he was employed, he attempted to operate a power driven elevator, and in some manner not disclosed by the evidence, started the elevator in operation and was caught between said elevator and the floor of the building and crushed to death, he having been found dead about four hours after he entered upon the discharge of his duties under such employment.
*677“(6) That the said Robert C. O’Brien left surviving him, his widow, Emma A. O’Brien, and one son, to wit: William C. O’Brien, born September 7, 1901.
“ (7) That, within the time limited by law, the said corporation reported said accident and death to the industrial insurance department of the state of Washington. That, within the time limited by law, the said Emma A. O’Brien, widow of the said Robert C. O’Brien, deceased, presented and filed her claim in writing under the workmen’s compensation act with the workmen’s compensation commission of the state of Washington, and thereafter her claim came on regularly to be heard before said industrial insurance department, and upon said hearing the said industrial insurance department made and entered its order rejecting her said claim in its entirety, and denying her any and all relief.
“ (8) The court finds that each and every statement in the said claim so presented to the said industrial insurance department of the state of Washington by the said Emma A. O’Brien was and is trne.
“ (9) That, after the rejection of her said claim by said industrial insurance department, and within the time limited by law thereafter, the said Emma A. O ’Brien,. being a resident of King county, state of Washington, duly and regularly appealed to the superior court of the state of Washington in and for King county, from the order of said industrial insurance department rejecting her said claim.
“ (10) The court further finds that, in the prosecution of her said appeal to this court, the said Emma A. 0 ’Brien was compelled to, and did, employ said attorneys herein named, to prepare her said appeal and try this cause on said appeal, and that the judgment herein is one which will reverse the decision of the industrial insurance department and will affect the accident fnnds, and that a reasonable attorney fee to be allowed and paid to the said attorneys out of the administration fund for the trial of said cause in this superior court is one hundred fifty dollars; and the court further finds that, in event this cause shall be appealed to the su*678preme court of the state of Washington by the said industrial insurance department, then in, such case, a reasonable attorney fee for the services of said attorneys on such appeal is one hundred dollars, which, in event of this cause being affirmed on such appeal, shall be payable to said attorneys out of the administration fund.”
Shortly after the judgment of the superior court was rendered, and within the time for appeal, this court handed down its opinion in the case of State v. Powles & Co., 94 Wash. 416, 162 Pac. 569. We held that a resolution of the commission bringing warehouses within the terms of the industrial insurance act was not vital to bring a private warehouse connected with a mercantile business under the law, there being no showing that employment in such a warehouse was either hazardous or extra hazardous. Upon the strength of that opinion, the Attorney General brings up this case, contending that the findings of the court are that the claimant was injured in a warehouse, and for that reason, no recovery can be had.
It is recited as preliminary to the findings of fact and conclusions of law, “a jury being waived, evidence was offered by the respective parties, and the case was argued by attorneys for the respective parties and-submitted to the court, and the court being fully advised in the premises makes the following findings of fact.” The decree of the court recites that “evidence was offered by the respective parties, &c, &c.”
It is settled by a line of authorities so numerous that no citation of them is necessary that a case brought here on the findings of the court below without a statement of facts raises but one question, that is, whether the findings sustain the judgment. But it is argued that the findings are not sufficient, or sufficiently clear, to sustain the judgment of the court.
*679The court found as a premise for all other findings that:
“The Virginia Street Dock & Warehouse Co. is a corporation engaged in conducting and carrying on a general public warehouse, dock and wharf operation business in the city of Seattle, state of Washington, and in storing and handling therein goods, wares and merchandise of other people and of the general public for hire, in which said warehouse and dock operation it used power driven machinery in conducting and carrying on its business.”
In finding 2, it is made to appear that the work that the deceased was called upon to do was that of a watchman in the warehouse of the corporation; that he was put to work “by the foreman,” who had “charge of the warehouse of said corporation’s aforesaid plant. ” ■ It was stipulated by the parties that the work was extra hazardous, and is so found by the court.
All intendments and inferences are to be taken in favor of the findings of the court. We must presume that there was evidence to sustain the findings. It is admitted that docks and wharves are within the terms of the act: The court has found that the Virginia Street Dock & Warehouse Company was doing a general public warehouse, dock and wharf operation in the city of Seattle. From these findings it may be readily inferred, and, as we conceive the law, it is our duty to infer, that the dock, wharf and warehouse was a single structure or plant, or, if they be considered as separate entities, that they were so operated one with the other as to make one business or concern.
To hold that a wharf or dock which is covered by a building in which commodities are stored is, because of that fact, a warehouse and ceased to be a dock or wharf would be to take out of the law by judicial decree the *680greater number of docks and warehouses in this state. It would be to emasculate the act of its provisions declaring employment on docks and warehouses to be an extra hazardous occupation.
This holding in no way trenches upon the Powles case. We did not there declare that every warehouse was to be exempted from the operations of the act, but rather that the commission had no authority under the law to arbitrarily declare employment in a private warehouse to be extra hazardous when the order of the commission could not be sustained either by reference to the law or by proof of the fact. Here it is fairly within the findings that the warehouse was the superstructure of a dock or wharf and the work was extra hazardous.
It may be said that the findings of the court are too meager to determine whether the warehouse in which the accident occurred was of such a nature as to make employment therein extra hazardous. But this position is not tenable. To reach it we would have to disassociate the word “warehouse” from the finding as to the character of the business which was carried on by the “Dock & Warehouse Co.” and rest our decision upon the word “warehouse” alone. We are not privileged to do this under the authorities. We must.take all of the findings with their reasonable and legitimate inferences; and when so taken and coupled with the stipulation that the employment was in fact extra hazardous, we are compelled to find either that the warehouse was a part of the dock and wharf structure, or, if only a warehouse, that the employment was extra hazardous. Under either theory of the law the appellant is entitled to recover.
Counsel urges, in the event that we sustain the finding of the trial court, no fund is available for the payment of the claim. But this contention is rested upon *681the theory that plaintiff was injured in a warehouse, that warehouses are exempted from the operation of the act, and, for that reason, no fund can he built up for the payment of such claims. But in the light of our holding that warehouses may or may not he within the terms of the act, depending upon their character and use, and that a warehouse built over a dock or wharf may he a part of the dock or wharf, either on account of the union of its structural parts or by reason of its use, we think there is no merit in the contention of counsel. Docks and wharves are within the act by its terms, and warehouses- may he, so that we will presume that a fund is, or will he, collected out of which the claim can he satisfied.
On the second question, we are of the opinion that the court erred in allowing the conditional attorney’s fee. The right of a litigant to recover his attorney’s fees from the opposing party is a statutory right. It did not exist at the common law. The statute cited as hearing upon the question, Bern. Code, § 6604-20, relates to appeals from the orders of the industrial insurance commission to the superior court. No statute authorizes the allowance of attorney’s fees on an appeal from the superior court to the supreme court. There being no statute granting the right, it is beyond the power of either the superior court or this court to make an allowance of attorney’s fees for such an appeal. See Boyd v. Pratt, 72 Wash. 306, 130 Pac. 371.
With this modification the judgment is affirmed.
Ellis, C. J., Mount, Holcomb, Parker, and Webster, JJ., concur.